Citation Nr: 1140193	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision, by the Providence, Rhode Island RO, which denied the Veteran's attempt to reopen a claim of entitlement to service connection for hepatitis.  Service connection was awarded for diabetes.  

In a May 2009 decision, the Board determined that new and material evidence had been submitted and reopened the claim of entitlement to service connection for hepatitis.  The Board remanded the case for additional development of the record and a de novo review of the evidence.  A supplemental statement of the case (SSOC) was issued in May 2010.  

(The issue of entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not experience current disability due to prior hepatitis infection.  


CONCLUSION OF LAW

The Veteran does not have hepatitis that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2006 from the RO to the Veteran, which was issued prior to the RO decision in October 2006.  An additional letter was issued in September 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  He has not made any proffer regarding the relevance of any additional evidence that has not yet been obtained.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided an opinion on the pertinent question.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

At the time of the Veteran's entry examination in October 1968, clinical evaluation of the liver was reported as normal.  The service treatment records (STRs) are silent as to any complaints, findings, or diagnoses of hepatitis, or any symptoms thereof.  On the occasion of the separation examination in August 1971, the Veteran reported a history of jaundice and hepatitis.  However, the Veteran's abdomen and viscera were found to be normal and clinical evaluation of the liver was reported as normal.  No residual disability was shown.  

Of record is a VA hospital summary, dated in January 1975, indicating that the Veteran was admitted to a VA hospital for loss of consciousness.  The Veteran stated that he contracted viral hepatitis about three years earlier while taking intravenous heroin.  No pertinent diagnosis of hepatitis was noted.  A private hospital report, dated in October 1975, reflects an assessment of status post hepatitis.  

VA treatment records dated from December 1997 through April 1999 reflect treatment for substance abuse.  

The Veteran's current claim for service connection for hepatitis (VA Form 21-526) was received in May 2006.  Submitted in support of the claim were VA progress notes dated from June 2003 to October 2006 showing treatment for substance abuse.  In April 2005, it was noted that the Veteran had a past medical history of exposure to hepatitis C virus.  During a clinical visit in February 2006, the Veteran reported a past medical history positive for hepatitis C and hepatitis B.  On examination, he was not jaundiced and not anemic.  A treatment note dated in May 2006 reported a history of hepatitis C positive and hepatitis B positive.  

Received in July 2009 were VA progress notes dated from October 2006 to June 2009.  These records show continuous treatment for substance abuse.  These records also report history of alcoholic hepatitis.  

The Veteran was afforded a VA examination in September 2009.  At that time, the Veteran reported having hepatitis.  It was noted that the Veteran had a tour of duty in Vietnam in 1970 and 1971 and after the tour he was diagnosed with hepatitis while stationed in Kansas.  He was hospitalized for a few weeks and discharged.  With respect to the risk factors, the Veteran did not have any transfusions before 1992.  He admitted to a past intravenous drug use after service.  There was no history of blood exposure, no history of sexually transmitted disease, no history of hemodialysis, tattoo or intranasal cocaine abuse.  The examiner noted that there was documentation in the chart that in April 2005, the Veteran had a test and was positive for hepatitis C antibody but negative for RNA and he was immune to hepatitis B but not to A.  The examiner stated that there was no evidence of cirrhosis.  He noted that there was evidence of past infection for both hepatitis B and hepatitis C; however, both infections seem to have recovered completely with no sequelae whatsoever to the liver.  It was noted that the Veteran had immune status consistent with convalescence from both diseases and clearness of both diseases.  The examiner noted that, because the Veteran was a driver and personnel management clerk, he had no other risk factors and most likely this virus was transmitted through intravenous drug use.  It was specifically noted that the Veteran was fortunate that the infections cleared and he was clear of any viral load.  It was concluded that he was completely recovered with no sequelae.  

III.  Analysis

Service connection may be granted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The Veteran claims entitlement to service connection for hepatitis.  Medically recognized risk factors for hepatitis C include:  (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) the lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Based on the evidence of record, the Board finds that the Veteran does not currently have a hepatitis infection, or any residual disability due to prior infection.  The September 2009 VA examination report represents the most probative evidence on the matter.  The VA examiner provided an opinion based on an examination of the veteran and a review of the claims file.  The examiner noted that there was documentation that the Veteran was positive for hepatitis C antibody but negative for RNA and he was immune to hepatitis B but not to A.  The examiner stated that there was no evidence of cirrhosis.  He noted that there was evidence of past infection for both hepatitis B and hepatitis C; however, both infections appeared to have recovered completely with no sequelae whatsoever to the liver.  The Veteran was left with an immune status consistent with convalescence from both diseases.  Therefore, even though the Veteran's blood was reactive for the hepatitis B and C antibody, the examiner indicated that the results showed that the Veteran had been infected at one time, but no longer experienced any infection or any residual disability.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that here is a "presumption of service connection" when a disability is incurred during active duty.  Shedden v. Principi, 381 F.3d 1163, 1166(Fed. Cir. 2004).  However, in order to establish a right to compensation, the Veteran must show the existence of a present disability.  See Gilpin v. West, 155 F.3d 1353, 1356(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Here, the evidence reflects that the Veteran does not presently have hepatitis infection.  Thus, service connection for hepatitis is not warranted.  

The Board has considered the veteran's written contentions with regard to his claim of service connection.  Nevertheless, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a medical matter-such as the clinical diagnosis or etiology of disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494(1992)).  

For all the foregoing reasons, the Board finds that the claim of service connection for hepatitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365(Fed. Cir. 2001).  


ORDER

Service connection for hepatitis is denied.  



REMAND

The Veteran is in receipt of a 20 percent evaluation for diabetes mellitus.  A higher evaluation requires that treatment include insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  While the evidence shows that the Veteran's diabetes requires a restricted diet, it is unclear whether the Veteran's diabetes now requires the use of insulin or regulation of activities.  

As noted above, in May 2009, the Board remanded the issue of entitlement to a higher evaluation for diabetes mellitus for further evidentiary development.  The Veteran was afforded a VA examination in September 2009.  It was clear from the examiner's comments that the Veteran did not then require insulin to control his diabetes and that he had not had symptoms or episodes indicative of the requirements for a higher rating.  However, in an informal hearing presentation, dated in September 2011, the Veteran's representative reported that the Veteran's condition has worsened since the September 2009 VA examination.  Because of this claim of worsening, another VA examination is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In light of the foregoing, and to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should obtain the names and addresses of all medical care providers, including VA and non-VA providers, who have treated the Veteran for his diabetes mellitus since September 2009.  After securing any necessary release(s), obtain those records not already on file.  Any additional evidence pertinent to the Veteran's claim received by the AOJ should be associated with the claims folder.  

2.  Once the foregoing development is completed, schedule the Veteran for a VA examination to determine the extent of his service-connected diabetes mellitus.  The claims folder should be made available to and reviewed by the examiner prior to the examination.  All indicated studies should be performed and all findings should be reported in detail; the examiner should identify all manifestations of the service-connected diabetes mellitus.  The examiner should specifically state whether the Veteran's diabetes mellitus involves use of insulin, restricted diet, regulation of activities, ketoacidosis, or hypoglycemic reactions.  If regulation of activities is required, the examiner must note whether the Veteran's activities are regulated due to the diabetes mellitus or some other condition.  When such regulation of activities became medically necessary should also be noted.  If ketoacidosis or hypoglycemic reactions are identified, the examiner should specifically state whether such require hospitalization and if so, the number of hospitalizations per year.  The examiner should also indicate whether the Veteran's diabetes requires regular visits to a diabetic care provider, and if so, how often.  Furthermore, the examiner should identify all other complications resulting from the Veteran's diabetes mellitus.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claim for a higher evaluation for diabetes mellitus on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond, and the file should not be returned to the Board until after the period allowed for response expires.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


